UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 1 8, 2011 MIT HOLDING, INC. ( Exact name of registrant specified in charter) Delaware 333-13679 20-5068091 (State of Incorporation) (Commission File Number) (IRS Employer Identification No. ) 37 West Fairmont Avenue, Suite 202 Savannah, Georgia 31406 (Address of principal executive offices, including zip code) (912) 925-1905 (Registrant's telephone number, including area code) This Current Report on Form 8-K is filed by MIT Holding Inc., a Delaware corporation, in connection with the items described below. Item 1.01 Entry into a Material Definitive Agreement Effective March 18, 2011, MIT Holding Inc. (“MIT” or the “Company”) through its subsidiary, MITRX Corporation, executed a Letter of Intent (attached hereto as Exhibit 10.18) to acquire one hundred Percent (100%) of Fitte Enterprises, Inc dba CRD MedServices, LLC, a retail/mail order pharmacy with locations in Texas, South Caroline and Florida. Per the letter of intent, the Company will acquire a fully operating retail/mail order pharmacy with licenses and government awards, mental health facility contracts and a large individual customer base in exchange for the assumption, by MITRX, of three hundred eighty thousand dollars ($380,000.00) in debt. Item 9.01 Financial Statements and Exhibits. 10.18 Letter of Intent to Acquire Fitte Enterprises, Inc. dba CRD MedServices, LLC SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: March 31, 2011 MIT HOLDING, INC. By: /s/ Walter H.C. Drakeford Name: Walter H.C. Drakeford Title: Co-Chief Executive Officer
